Citation Nr: 1108439	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-27 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degraded visual acuity.  

2.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from February 1987 to February 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for degraded visual acuity and granted service connection and a 20 percent rating for type II diabetes mellitus.   


FINDINGS OF FACT

1.  The Veteran's visual acuity is degraded only by refractive error and is correctable to 20/20 distant vision. 

2.  The Veteran's diabetes mellitus is managed by oral medication, insulin since February 2009, and restricted diet with no restriction of activities or episodes of hypoglycemic reactions or ketoacidosis requiring hospitalization.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for degraded visual acuity have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.75, 4.76, 4.77, 4.78, 4.79, Diagnostic Code 6006 (2010). 

2.  The criteria for an initial or staged rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.75, 4.79, Diagnostic Code 6006, 4.119, Diagnostic Code 7913, 4.124a, Diagnostic Codes 8520-25 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In correspondence in November 2005, the RO provided notice relevant to the claim for service connection for degraded visual acuity that met the requirements except that the notice did not provide information on the criteria for assignment of a rating or effective date.  However, the Board concludes that such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disorder.  

Regarding the claim for an increased rating for diabetes, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Accordingly, no further duty to notify was applicable once service connection had been granted.

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Navy storekeeper.  He contends that he experienced degraded vision in and after service and that his diabetes is more severe than is contemplated by the initial rating.  

Degraded Visual Acuity 

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Refractive errors of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. § 3.303 (d). 

The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75 (a).  Central visual acuity is evaluated on the basis of corrected distance vision.   38 C.F.R. § 4.76 (b).  Visual field and muscle function are evaluated using Goldman kinetic perimetry or later versions using simulated kinetic Goldman perimetry.  38 C.F.R. §§ 4.77, 4.78.  

A September 1986 enlistment physical examination showed that the Veteran wore corrective lenses.  An examiner noted corrected distant vision of 20/30 and 20/50 in the right and left eyes respectively.  Near vision was 20/25 in the right eye and corrected to 20/50 in the left eye.  No eye disease or abnormalities were noted.
  
The Veteran was diagnosed with diabetes in July 2002 and underwent a vision screening examination the same month.  The examiner diagnosed astigmatism and prescribed new corrective lenses that achieved distant visual acuity of 20/20 and 20/25 in the right and left eyes respectively.  The examiner noted no diabetic retinopathy.   In a January 2004 physical examination, the examiner noted 20/20 distant and near corrected vision bilaterally.  In a January 2005 pre-discharge medical review, the Veteran reported that he continued to wear corrective lenses with a history of astigmatism.  No eye disease or abnormalities were reported by the Veteran or noted by the examiner.    

In January 2006, a VA physician noted the Veteran's history of non-insulin dependent diabetes, refractive error, and the Veteran's report of increased difficulty with near vision.  The physician prescribed new lenses that achieved a corrected distant vision of 20/20 and 20/25 in the left and right eye respectively with a near vision correction.  The physician noted a pigmented lesion the left eyelid without lash loss and diagnosed seborrheic keratosis of the left eyelid.  All other clinical observations were normal with no indications of retinopathy.   

In January 2007, a VA optometrist noted the Veteran's request for progressive bifocals.  Distant vision was correctable to 20/20 bilaterally.  All other clinical observations were normal with no retinopathy. 

In a February 2007 notice of disagreement, the Veteran noted that his vision was degraded as indicated by the need for bifocals and that "cholesterol was reported in each eye" during a December 30 examination by Dr. K.F.  The Veteran did not note the address of this physician or authorize recovery of any records of treatment by the RO.  The claims file does not contain a record of examination on this date by a VA physician or optometrist.  

In March 2009, a VA optometrist noted that the Veteran had recently been prescribed insulin for treatment of diabetes.  The Veteran reported no fluctuations in vision.  The optometrist noted distant refraction that was unchanged from that measured in 2006 and continued to achieve 20/20 acuity bilaterally.  The optometrist slightly modified the near vision correction.  The optometrist noted a few scattered hemorrhages on the periphery with no exudates, holes, or tears and diagnosed mild non-proliferative diabetic retinopathy (NPDR).  The Veteran did not report nor did the optometrist note that the retinopathy was productive of incapacitating episodes.  See 38 C.F.R. § 4.79, Diagnostic Code 6006.  

In July 2007, a VA physician noted the Veteran's reports of no change in visual acuity.  The physician noted the results of a new refraction, diagnosed myopia and presbyopia and modified the lens prescription for both distant and near vision.  Corrected distant vision was 20/20 bilaterally.   The physician reviewed the data from a Goldman perimetry study and noted no deficits in field of view or diplopia.  The physician noted bilateral microaneurysms of the macula and nuclear sclerosis of the lens and diagnosed mild NPDR and cataracts bilaterally.  

The Board concludes that service connection for decreased visual acuity is not warranted because the Veteran's visual acuity is correctable to 20/20 bilaterally with no loss of field of vision or muscle deficit.  The Veteran required corrective lenses on entry into service, during service, and after service with variable refractive error including the onset of correction for near vision with bifocals.  As noted above, refractive error of the eye is not a disability for which compensation is available.   The Veteran has developed cataracts, NPDR, and possibly "cholesterol" in the eyes, but these deficits have not resulted in abnormal or uncorrectable distant or near vision.  The Board will further address NPDR as a factor in the rating assigned for diabetes below. 

The weight of credible and probative evidence is that the Veteran does not have a visual acuity deficit caused by other than refractive error.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Hart v. Mansfield, 21 Vet. App.  505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Diabetes mellitus warrants a 10 percent rating if the disease is manageable by diet only.  A 20 percent rating is warranted if management of the disease requires insulin and restricted diet, or oral hypoglycemic agents and restricted diet.  A 40 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating is warranted for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Compensable complications are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

Service treatment records showed that the Veteran was diagnosed with non-insulin dependent type II diabetes mellitus in a pre-overseas duty screening in July 2002.  The Veteran was prescribed medication.  He was assigned to a Navy agency headquarters in a limited duty status while under periodic medical evaluation.  He was administratively restricted from assignment to sea duty but was not medically restricted in his level of physical activity.  In December 2003, the Veteran was found fit for all duty, and he continued service including a tour of duty aboard an aircraft carrier.  In a January 2005 medical assessment, the examiner noted that the Veteran continued to use medication for diabetes that did not interfere with the performance of duty. 

In May 2005, a VA physician noted the Veteran's report of a diagnosis of diabetes in 2002 on a routine examination with no symptoms.  The Veteran reported no lost time from civilian work and no hospitalizations or episodes of ketoacidosis or hypoglycemic reactions.  The Veteran reported adherence to a diabetes appropriate diet and a stable weight.  The Veteran denied any peripheral extremity symptoms or erectile dysfunction.  The physician diagnosed diabetes mellitus with no opthologic, renal, or vascular complications.  

In October 2006, the Veteran was hospitalized to investigate the onset of chest pains.  The attending physician noted that the diabetes was uncontrolled and added regular insulin to the treatment regimen. Testing ruled out coronary artery syndrome, and the Veteran was discharged the next day.  One week later, the Veteran's VA primary care physician noted that the Veteran's diabetes was not well controlled because of lack of compliance with medications and prescribed the use of byetta but not insulin.  In a February 2007 notice of disagreement, the Veteran reported that he was using "byetta (insulin)." 

Exenatide (Byetta) is an incretin mimetic medication given by subcutaneous injection to adults for the treatment of type II diabetes.  The medication stimulates the pancreas to secrete insulin when blood sugar levels are high.  It is not used to treat patients with diabetes who need insulin.  See Exenatide Injection, National Center for Biotechnology Information, U.S. National Library of Medicine (Nov. 9, 2009) (available at http://ncbi.nlm.nih.gov/pubmedhealth/PMH0000317; last visited February 14, 2011).  

In August and September 2007, the primary care physician noted non-compliance with medication and advised the Veteran to work on weight loss.  There were no notations by this physician imposing a restriction of activities.  The physician diagnosed and prescribed medication for erectile dysfunction.  In December 2007, a VA examiner noted that the Veteran did not have a heart disorder and that there was no limitation in daily activities.  In March 2008, the VA primary care physician advised the Veteran to increase his tempo of exercising from twice per week to three to four times per week.  

In February 2009, a private physician noted a recommendation for the use of insulin.  In March 2009, a VA optometrist noted insulin on a list of prescribed medications.  

In July 2009, a VA nurse practitioner under the supervision of the physician who examined the Veteran in 2005 noted that the Veteran's current treatment was with diet and both insulin and oral medication.  The Veteran was not restricted from strenuous activities and had been working full time for several years as an inventory management specialist with two weeks of lost time in the last year for unrelated surgery.  The physician responded "yes" to a question regarding hypoglycemic reactions or ketoacidosis but noted that there were no episodes requiring hospitalization.  No outpatient treatment for these episodes is noted elsewhere in VA or private records.  The Veteran visited his diabetic care provider monthly or less often.   The Veteran reported tingling sensation in both feet that began one month earlier and that he experienced erectile dysfunction.  On examination, the physician noted no neurologic abnormalities of the legs.  There was no loss of muscle function or reflex response.  Sensory testing to position, vibration, light touch, and pain were normal.  Nevertheless, the physician diagnosed early peripheral neuropathy with no objective pathology on examination.  The physician also noted the diagnosis of mild NPDR as discussed above.  The physician attributed the onset of diabetic complications to poor diabetic control.  

The Board concludes that a rating in excess of 20 percent for type II diabetes mellitus is not warranted at any time during the period covered by this appeal.   Since first diagnosed in service in 2002, the Veteran's disease has been managed with oral medication and restricted diet and starting in February 2009 with the addition of insulin.  Therefore, a 20 percent rating is warranted.   A higher rating is not warranted because there is no lay or medical evidence that the Veteran has been restricted in his activities.  On the contrary, the primary care physician encouraged the Veteran to exercise to control weight and blood sugar.  The Veteran worked full time during the period of this appeal.  Although one physician in July 2009 noted episodes of hypoglycemic reactions or ketoacidosis, no symptoms or treatment for these episodes are noted in private or VA outpatient records, and there is no evidence that the Veteran hospitalized for an episode.  The Veteran does not visit his diabetic care provider more frequently than monthly.   

A compensable rating for non-proliferative diabetic retinopathy (NPDR) is warranted if there are incapacitating episodes having a total duration of at least one week but less than two weeks in the last 12 months.  An incapacitating episode is a period of acute symptoms severe enough to require bed rest and treatment by a physician or other health care provider.  38 C.F.R. § 4.79, Diagnostic Code 6006.  In this case, a separate compensable rating is not warranted because there is no credible lay or medical evidence of an acute symptoms or incapacitating episodes related to retinopathy. 

A compensable rating is warranted for incomplete paralysis of peripheral nerves of the lower extremities.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than complete paralysis.  When the involvement is wholly sensory, the rating should be for the mild or at most moderate degree.  Incomplete paralysis of the peroneal and popliteal nerves affecting function of the feet warrants a 10 percent rating for mild symptoms and 20 percent for moderate symptoms.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-25.   In this case, the Veteran reported to a compensation and pension examiner in July 2009 that he experienced a tingling sensation in both feet in the previous month, but there was no objective pathology or loss of function shown on examination.  The Board concludes that the Veteran is competent to report on his observable symptoms.  The Board places less probative weight on his report of a tingling sensation in the past because no sensation or functional deficits were expressed by the Veteran or noted by the physician during a clinical examination.  Absent any objective pathology or recurrence of symptoms, the Board concludes that the Veteran's self-reported episodic symptoms do not rise to the level of mild incomplete paralysis and that a separate compensable rating is not warranted.  

In August 2009, the RO granted separate service connection and a noncompensable rating for erectile dysfunction and special monthly compensation for loss of use of a creative organ.  The Veteran did not express timely disagreement with the decision, and it is not on appeal.   

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected diabetes mellitus results in a unique disability that is not addressed by the rating criteria.  Specifically, there is no evidence of frequent hospitalization or marked interference with employment that would suggest that the Veteran is not adequately compensated by the regular schedular standards.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
ORDER

Service connection for degraded visual acuity is denied. 

An initial rating in excess of 20 percent for diabetes mellitus is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


